PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/070,387
Filing Date: 14 Oct 2020
Appellant(s): Beers et al.



__________________
Nathan D. Ellefson, Reg.#65481
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/29/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 3/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/884427.  
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 of copending Application No. 16/037334.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
None.

(2) Response to Argument
Regarding claim 2:  Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The appellant argues that “a current sensor configured to measure current levels” is referring to a limit switch assembly 258 (paragraph [0102], an H-bridge mechanism (paragraph [0161]), and current sensors (paragraph [0173]).  The appellant argues that the specification provides the genus of current sensor and two specific examples of species of current sensor (on page 7, first and second paragraphs).  
The specification in paragraph [0173] recites, “current sensors and other sensors” and nothing more.  Thus, appellant has failed to identify/show which element is “a current sensor configured to measure current levels,” as recited in the claim.  
The specification in paragraph [0161] recites, “an H-bridge mechanism is used to measure current.”  However, it does not explicitly identify/show which element is “an H-bridge mechanism is used to measure current.”  Thus, appellant has failed to identify/show which element is being claimed in the device.

the limit switch 258 does not “measure current levels” as recited in claim 2, instead it only “detect current.”  
The appellant argues that in some embodiments an H-bridge mechanism is used to measure current.  The measured current is provided into control unit 302 (figure 31) and using the process in figure 39 to determine “wherein a first current level associated with operating the motor when the article of footwear is tensioned at the first tension level, wherein there is a second current level associated with operating the motor when the article of footwear is tensioned at the second tension level,” as recited in the claim (see page 7, last paragraph through page 8, first paragraph).
As stated above, the specification and/or drawings failed to clearly identify/show which element is “an H-bridge mechanism” that is connected to all the elements recited in the claim. 
The appellant argues that first and second current levels are identified by using the limit switch as described in the specification in paragraphs [0125]-[0128] and figures 17-19, which shows contacts 259 of limit switch assembly 259 are pressed against engagement plate….so that current may flow between the contacts 259 and when separated from engagement plate 640 breaks the continuity of current between contacts 259, (see page 8).  
As stated above, the limit switch 258 provides the current to flow between the contacts 259 and the engagement plate 640 and breaking the continuity of current by disengaging the contacts form the engagement plate.  Thus, the limit switch 258 (i.e., a current sensor) is not measuring current levels for the first and second levels as 
As stated above, applicant's arguments have been fully considered but they are not persuasive.  Claim 2 reciting, “a current sensor configured to measure current levels…wherein a first current level associated with operating the motor when the article of footwear is tensioned at the first tension level, wherein there is a second current level associated with operating the motor when the article of footwear is tensioned at the second tension level,” is indefinite and vague.  Since claimed element(s) are not clearly identified/shown and/or how each element is connected to the claimed device as explained in each case scenario set forth above, when read in light of the specification argued by the appellant.

The appellant did not argue the double patenting rejections as stated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANG K KIM/Primary Examiner, Art Unit 3654                                                                                                                                                                                                        12/2/21
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.